            1    GIBSON, DUNN & CRUTCHER LLP
                 ETHAN D. DETTMER, SBN 196046
            2     edettmer@gibsondunn.com
                 ABIGAIL A. BARRERA, SBN 301746
            3     abarrera@gibsondunn.com
                 ASHLEY J. HODGE, SBN 287653
            4     ahodge@gibsondunn.com
                 ANTHONY D. BEDEL, SBN 324065
            5     tbedel@gibsondunn.com
                 555 Mission Street, Suite 3000
            6    San Francisco, CA 94105
                 Telephone: 415.393.8200
            7    Facsimile: 415.393.8306
            8    GIBSON, DUNN & CRUTCHER LLP
                 ALEXANDER H. SOUTHWELL (pro hac vice)
            9      asouthwell@gibsondunn.com
                 200 Park Avenue, 48th Floor
           10    New York, NY 10166
                 Telephone: 212.351.4000
           11    Facsimile: 212.351.4035
           12    Attorneys for Defendant PLAID INC.
           13                               UNITED STATES DISTRICT COURT

           14                             NORTHERN DISTRICT OF CALIFORNIA

           15                                         OAKLAND DIVISION

           16    IN RE PLAID INC. PRIVACY LITIGATION          Master Docket No. 4:20-cv-03056-DMR
           17                                                 DECLARATION OF ETHAN D. DETTMER
                 ______________________________________       IN SUPPORT OF DEFENDANT PLAID
           18                                                 INC.’S MOTION TO DISMISS PLAINTIFFS’
                 THIS DOCUMENT RELATES TO:                    CONSOLIDATED AMENDED COMPLAINT
           19
                 ALL ACTIONS                                  ORAL ARGUMENT REQUESTED
           20
                                                              Action Filed: May 4, 2020
           21
                                                              Judge: Hon. Donna M. Ryu
           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                 DECLARATION OF ETHAN D. DETTMER IN SUPPORT OF DEFENDANT PLAID INC.’S MOTION TO DISMISS
                        CONSOLIDATED AMENDED COMPLAINT - MASTER DOCKET NO. 4:20-CV-03056-DMR
            1    I, Ethan D. Dettmer, declare and state as follows:
            2            1.     I am an attorney duly licensed to practice law before all courts of the State of
            3    California, and I am a member of the Bar of this Court. I am a partner with the law firm of Gibson,
            4    Dunn & Crutcher LLP, counsel for Defendant Plaid Inc. (“Plaid”) in this case. I make this
            5    declaration in support of Plaid’s Motion to Dismiss Plaintiffs’ Consolidated Amended Complaint. I
            6    have personal knowledge of the matters stated herein and, if called to do so, I could and would
            7    competently testify about them.
            8            2.     Attached hereto as Exhibit A is a true and correct copy of Plaid’s End User Privacy
            9    Policy, effective December 30, 2019, available at https://plaid.com/legal/#end-user-privacy-policy.
           10            3.     Attached hereto as Exhibit B is a true and correct copy of Venmo’s Privacy Policy,
           11    effective June 30, 2020, available at https://venmo.com/legal/us-privacy-policy/ios.
           12            4.     Attached hereto as Exhibit C is a true and correct copy of Cash App’s Additional
           13    Cash Terms of Service – Annotated, effective April 16, 2019, available at
           14    https://cash.app/legal/us/en-us/annotated-tos.
           15            5.     Attached hereto as Exhibit D is a true and correct copy of Coinbase’s Global Privacy
           16    Policy, effective July 31, 2020, available at https://www.coinbase.com/legal/privacy.
           17            6.     Attached hereto as Exhibit E is a true and correct copy of a series of screenshots
           18    captured from the Venmo application under my supervision on August 31, 2020 that show the
           19    consumer experience when connecting a bank account to Venmo using Plaid Link. Venmo account
           20    and bank account balance information has been redacted.
           21            7.     For the Court’s convenience, below is a chart prepared under my supervision that sets
           22    forth the Plaintiffs’ claims that are time-barred based on Plaintiffs’ allegations (those with an “X”)
           23    and those that are not time-barred based on Plaintiffs’ allegations (noted with a “✓”):
                  Plaintiff      App         Privacy    CFAA       SCA     Unjust     UCL     CAPA       Deceit   CDAFA
           24                    Sign-Up     (Com.      (2 yrs.)   (2      Enrich.    (4      (3 yrs.)   (3       (3 yrs.)
                                 Date        Law &                 yrs.)   (3 yrs.)   yrs.)              yrs.)
           25                                CA
                                             Const.)
           26                                (2 yrs.)
                  Anderson       2019
           27                    Venmo
                                                ✓          ✓        ✓         ✓        ✓         ✓         ✓         ✓
                                 (CAC
           28                    ¶ 100)

Gibson, Dunn &                                                        1
Crutcher LLP
                 DECLARATION OF ETHAN D. DETTMER IN SUPPORT OF DEFENDANT PLAID INC.’S MOTION TO DISMISS
                        CONSOLIDATED AMENDED COMPLAINT - MASTER DOCKET NO. 4:20-CV-03056-DMR
            1    Plaintiff    App       Privacy    CFAA       SCA     Unjust     UCL     CAPA       Deceit   CDAFA
                              Sign-Up   (Com.      (2 yrs.)   (2      Enrich.    (4      (3 yrs.)   (3       (3 yrs.)
            2                 Date      Law &                 yrs.)   (3 yrs.)   yrs.)              yrs.)
                                        CA
            3                           Const.)
                                        (2 yrs.)
            4    Anderson     2020
                              Cash
            5                 App          ✓          ✓        ✓         ✓        ✓         ✓         ✓         ✓
                              (CAC
            6                 ¶ 100)
                 Cottle       Jan.
            7                 2019
                              Venmo        ✓          ✓        ✓         ✓        ✓         ✓         ✓         ✓
            8                 (CAC
                              ¶ 111)
            9    Curtis       Apr.
                              2015
           10                 Venmo        X          X        X         X        X         X         X         X
                              (CAC
           11                 ¶ 121)
                 Evans        2016
           12                 Venmo
                                           X          X        X         X        X         X         X         X
                              (CAC
           13                 ¶ 130)
                 Mitchell     Aug.
           14                 2015
                              Venmo        X          X        X         X        X         X         X         X
           15                 (CAC
                              ¶ 140)
           16    Mitchell     Sept.
                              2015
           17                 Cash
                                           X          X        X         X        X         X         X         X
                              App
           18                 (CAC
                              ¶ 140)
           19    Mullen       Mar.
                              2014
           20                 Venmo        X          X        X         X        X         X         X         X
                              (CAC
           21                 ¶ 150)
                 Sacks        June
           22                 2014
                              Venmo        X          X        X         X        X         X         X         X
           23                 (CAC
                              ¶ 159)
           24    Schoeneman   July
                              2016
           25                 Venmo        X          X        X         X        ✓         X         X         X
                              (CAC
           26                 ¶ 168)
                 Sotelo       Feb.
           27                 2020         ✓          ✓        ✓         ✓        ✓         ✓         ✓         ✓
                              Venmo
           28

Gibson, Dunn &                                                   2
Crutcher LLP
                 DECLARATION OF ETHAN D. DETTMER IN SUPPORT OF DEFENDANT PLAID INC.’S MOTION TO DISMISS
                        CONSOLIDATED AMENDED COMPLAINT - MASTER DOCKET NO. 4:20-CV-03056-DMR
            1     Plaintiff       App        Privacy    CFAA       SCA     Unjust     UCL      CAPA       Deceit   CDAFA
                                  Sign-Up    (Com.      (2 yrs.)   (2      Enrich.    (4       (3 yrs.)   (3       (3 yrs.)
            2                     Date       Law &                 yrs.)   (3 yrs.)   yrs.)               yrs.)
                                             CA
            3                                Const.)
                                             (2 yrs.)
            4                     (CAC
                                  ¶ 178)
            5     Umali           2015
                                  Venmo
            6                                   X          X        X         X        X          X         X         X
                                  (CAC
                                  ¶ 188)
            7     Umali           2016
                                  Cash
            8                     App           X          X        X         X        X          X         X         X
                                  (CAC
            9                     ¶ 188)
                  Umali           2017
           10                     Coinbase
                                                X          X        X         X        ✓          X         X         X
                                  (CAC
           11                     ¶ 189)
                  Yeomelakis      Mar.
           12                     2014
                                  Venmo         X          X        X         X        X          X         X         X
           13                     (CAC
                                  ¶ 199)
           14
                          I declare under penalty of perjury under the laws of the United States and California that the
           15
                 foregoing is true and correct, and that this declaration was executed at San Anselmo, California on this
           16
                 14th day of September, 2020.
           17

           18                                                                              /s/ Ethan D. Dettmer
           19                                                                                 Ethan D. Dettmer
           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                        3
Crutcher LLP
                 DECLARATION OF ETHAN D. DETTMER IN SUPPORT OF DEFENDANT PLAID INC.’S MOTION TO DISMISS
                        CONSOLIDATED AMENDED COMPLAINT - MASTER DOCKET NO. 4:20-CV-03056-DMR
